WALDEN, Judge
(dissenting) :
I think the trial court’s finding that the Board did not act in good faith is more than borne out by the evidence. In view of the mandate of public officials to use diligence and to deal with the public’s property upon the most advantageous terms, I would positively set aside the sale and bring the parties and the public back to “start.” They then could dispose of the property or not. If they did, then it would have to be done in careful accordance with law. I can see no harm in using this procedure and possibly a lot of monetary profit for the real parties in interest — the tax payers. And then there is the matter of public confidence in their officials — a not inconsiderable consideration.
I respectfully dissent.